Citation Nr: 1434907	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-32 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder of the bilateral knees, including arthritis, to include as due to herbicide exposure.

2.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1973.

The Veteran is currently in receipt of a 100 percent rating for coronary artery disease, effective November 14, 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Waco, Texas Regional Office (RO).  In, January 2009, the RO, in relevant part, denied entitlement to service connection for arthritis.  In June 2009, the RO denied entitlement to service connection for tuberculosis.  The Veteran timely appealed the denials of service connection.  

Initially, the Board notes that the Veteran filed a September 2008 claim of entitlement to service connection for "arthritis."  In a subsequent August 2009 statement, the Veteran clarified that his claim concerned his bilateral knees.  Accordingly, the Board has recharacterized this issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In February 2011, the Veteran submitted an informal claim for "knee problems due to a vehicle accident" during active service, which the RO treated as a new claim for service connection.  The Board, however, considers this claim already part and parcel of the appealed claim for service connection for arthritis.  See id.  

In March 2012, the Board remanded these claims so that the Veteran could be scheduled for a hearing.  In April 2012, the RO sent the Veteran a letter asking that he elect the type of hearing he wished to receive (i.e. Travel Board or videoconference).  Later that month, the Veteran submitted a hearing election form withdrawing his prior hearing request and instead asking that his case be returned to the Board for appellate consideration.  Thus, as the Veteran has withdrawn his hearing request, there was substantial compliance with the remand directive in the RO's attempt to schedule the requested hearing.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder, as well as the paper claims file, includes additional medical records which were associated with the record after issuance of the most recent supplemental statement of the case (SSOC) in February 2010.  See 38 C.F.R. §§ 19.31, 20.1304 (2013).  The Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of this evidence.  38 C.F.R. § 20.1304(c).  However, as to the Veteran's claim of service connection for bilateral knee arthritis, this additional documentation has been considered by VA adjudicators, albeit not in an SSOC.  See October 2012 Rating Decision (denying service connection for bilateral knee degenerative joint disease).    Thus, reading the record broadly, the Board finds that the records of VA treatment associated with file after February 2010 have been considered by the Agency of Original Jurisdiction (AOJ), especially since, as noted, the Board finds the February 2011 claim of entitlement to service connection for a bilateral knee disorder to be part and parcel of the appealed claim for service connection for bilateral knee arthritis.  See Clemons, 23 Vet. App. 1; Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995); Brannon v. West, 12 Vet. App. 32 (1998); and Myers v. Derwinski, 1 Vet. App. 127, 129 (1991) (discussing the Board's duty to interpret the statements, documents, and other evidence of record broadly).  Thus, the Board may proceed with appellate review of his bilateral knee claim.

Regarding the Veteran's claim of entitlement to service connection for tuberculosis, although the Veteran has not waived AOJ consideration of the additional medical records which were associated with the record after issuance of the most recent supplemental SSOC in February 2010, as this claim is being remanded, the AOJ will have the opportunity to consider this evidence.  See 38 C.F.R. §§ 19.31, 20.1304.

The issue of entitlement to service connection for tuberculosis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

There is no competent evidence of record that the Veteran's bilateral knee disorder had its onset during active military service or within one year of his discharge from service, or that it is etiologically related to service, to include any presumed herbicide exposure.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an October 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination that contains a description of the history of his claimed arthritis, documents and considers the relevant medical facts and principles, and provides an opinion regarding the etiology of the Veteran's claimed condition.  Thus, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Legal Criteria

Generally, service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Also, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A Veteran who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii).

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  A presumption of service connection based on Agent Orange exposure, however, is not specifically warranted for various disabilities, to include arthritis. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R § 3.309(e).

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

III.  Analysis

The Veteran has claimed entitlement to service connection for arthritis.  In his initial September 2008 claim, the Veteran attributed his arthritis to herbicide exposure during his service in Vietnam.  In a subsequent August 2009 Statement, the Veteran claimed instead that his bilateral knee arthritis stemmed directly from a motor vehicle accident during his active service.  

Initially, the Board notes that, as his service records confirm service in Vietnam, exposure to herbicides has previously been conceded.  However, arthritis not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Veteran may, however, still establish entitlement to service connection for his bilateral knee arthritis with proof of direct causation.  See Combee, 34 F.3d at 1043-44; see also McCartt v. West, 12 Vet. App. 164, 167 (1999).

In this regard, the Veteran's STRs reflect treatment for a June 1971 motor vehicle accident during which his lower left thigh became "wedg[ed] between [the] seat and [the] steering wheel."  The impression was a contusion with possible muscular injuries.  A June 1971 orthopedic consultation reflects a hematoma on the lower left thigh.  X-rays taken at the time were negative for any functional or bone abnormalities, and the Veteran had full strength and full range of motion of his left leg.  The hematoma was drained and the leg was "splinted for about 3-5 days to prevent further aggravation."   There is no notation of pain in either knee following the accident.  His STRs are otherwise silent for any complaints of or treatment for any knee or leg conditions.  On separation, his bilateral lower extremities were clinically evaluated and found to be normal.  No complaints of knee pathology or symptomatology were noted. 

Post-service, the Veteran's VA treatment records reflect a diagnosis of and ongoing treatment for osteoarthritis of the bilateral knees.  See, e.g., July 2008 VA Nursing Admission Evaluation Note (reflecting a complaint of chronic bilateral knee pain); July 2008 VA Primary Care Note (diagnosing bilateral knee arthralgia); July 2008 VA Orthopedic Clinic Consultation (noting that X-rays reveal "bone-on-bone arthritis in the lateral compartment of both knees" and diagnosing "severe arthritis, lateral compartments of bilateral knees with morbid obesity"); February 2010 VA Nursing Ambulatory Care Note (showing the Veteran's complaints of chronic bilateral knee pain); October 2010 VA Physician Note (diagnosing arthralgia of the bilateral knees); March 2011 Primary Cary Physician note reflecting a diagnosis of "arthralgias with severe [osteoarthritis] of [the] right knee").

The Veteran was provided a VA examination in February 2012.  He reported longstanding bilateral knee pain, beginning after his motor vehicle accident in Vietnam.  Subsequently, he "lived with the pain" and treated it on his own until he sought treatment from the VA in 2008.  The VA examiner diagnosed bilateral degenerative joint disease (DJD) resulting in limited motion, pain on movement, disturbance of locomotion and pain on sitting, standing, and weight-bearing.  The claims file was not available at the time of the examination, however, and so the examiner deferred his etiological opinion pending such a review. 

In an October 2012 addendum, following a review of the claims file, the VA examiner opined that the Veteran's bilateral knee DJD is not related to the his military service, to include the June 1971 motor vehicle accident.  In support of his conclusion, the examiner stated that the Veteran's service treatment records reflected an injury to his left thigh that resolved after his hematoma was drained by an orthopedic specialist in June 1971.  No other complaints of or treatment for any leg condition were noted.  Moreover, there were no complaints of knee problems at any time during or subsequent to service until the Veteran sought VA treatment in June 2008.  Based on this, the examiner concluded that the Veteran's bilateral knee arthritis was unrelated to his military service.  

The Board finds this opinion to be highly probative as it is factually accurate and fully articulated; it also contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The VA examiner fully examined the Veteran, conducted a thorough review of the relevant evidence, included a synopsis of the Veteran's history with respect to his bilateral knee pathology, and provided supporting rationale.  Additionally, the record contains no medical evidence or opinion to refute this conclusion or to otherwise suggest that his bilateral knee arthritis is related to service. 

The Board has considered the Veteran's lay statements attributing his bilateral knee arthritis to service, in particular to the July 1971 motor vehicle accident.  However, although lay testimony can be competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection," Layno v. Brown, 6 Vet. App. 465, 469 (1994), there is no evidence that the Veteran, as a lay person, possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Therefore, his opinion is not competent with regard to an assessment as to the etiology of his degenerative arthritis, and his statements as to a nexus are outweighed by the probative medical evidence of record which does not relate any knee disorder to any incident of military service.  

Moreover, as noted, the Veteran's STRs and post-service treatment records provide no evidence to support complaints of knee problems during service or one year post-service.  Rather, he was not diagnosed with osteoarthritis of the bilateral knees until 2008, so nearly 35 years following his discharge.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence).  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors).  Thus, there is no evidence of arthritis during service or within the initial post-service year.  See 38 C.F.R. §§ 3.307, 3.309.  Additionally, there is no competent evidence of a positive relationship between the Veteran's diagnosed bilateral knee DJD and his military service.  See 38 C.F.R. § 3.303.  Therefore, this claim must be denied.  

In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disorder of the bilateral knees, to include as due to exposure to herbicides, is denied.


REMAND

Remand is required to obtain a VA medical examination and opinion.  The VA examiner must determine whether the Veteran has a current diagnosis of tuberculosis or any residuals of tuberculosis and opine as the etiology of any symptoms associated with this medical condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The RO should additionally obtain any outstanding VA treatment records dating from March 2011 forward and associate them with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records dating from March 2011 forward and associate them with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine 1) whether the Veteran currently has tuberculosis, active or inactive, or any current residuals of tuberculosis exposure, and 2), if any disorder is diagnosed, the etiology of the disability.  The entire claims file and a copy of this REMAND must be made available to the VA examiner rendering the opinion on this claim.  The examiner must note in the opinion that the evidence in the claims file has been reviewed.  The following considerations must govern the examination:

a.  The examiner must determine whether there is a showing of current disability linked to a known diagnosis or diagnoses, including involving residuals of tuberculosis exposure.

b.  For any clinically diagnosed lung pathology, including tuberculosis or latent tuberculosis, the examiner must provide a nexus opinion as to whether it is it at least as likely as not (50 percent or greater degree of probability) that any such disorder, originated in service, resulted from an in-service incident, injury, or disease, or is otherwise attributable to military service, to include whether any such disorder manifested within three years of service, see 38 C.F.R. § 3.307(a)(3); 3.370, 3.371, 3.372, 3.374, 3.375 (2013).

c. The VA examiner must conduct a complete physical evaluation, including performing any indicated tests or studies, in order to produce an accurate and comprehensive assessment of the Veteran's current lung pathology. 

d.  The examiner has an independent responsibility to review the entire record for pertinent evidence, including any pertinent medical evidence that is added to the record as a result of this REMAND.  That said, the examiner's attention is called to:

*  June 2005 private treatment records reflecting a positive PPD (purified protein derivative of tuberculin) skin test and noting that "[h]is date of conversion is not known and it may have been many years ago, but he was infected with mycobacterium tuberculosis perhaps in his travel overseas in the navy"  (emphasis added).

*  June 2005 private radiology report diagnosing chronic obstructive pulmonary disease (COPD) and noting prominent bibasilar pulmonary interstitial changes that "may be related" to the underlying COPD but "superimposed interstitial pneumonia cannot be ruled out."  

*  August 2009 VA Infectious Disease Outpatient Consultation reflecting X-rays from July 2009 showing "prominent interstitial markings, suggestive of chronic lung change" and diagnosing latent tuberculosis.

*  March 2010 VA Infectious Disease Clinic Note reflecting X-rays from July 2009 showing "prominent interstitial markings, suggestive of chronic lung change" but noting that chest X-rays were negative for evidence of active tuberculosis.   He was prescribed Isoniazid and pyridoxine.  The assessment was "latent TB."

*  March 2011 VA Primary Care Note reflecting a history of a positive PPD test and noting the Veteran's 45-year history of smoking.

e.  The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. The examiner should be as specific as possible.

5.  Then, review the medical examination report to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinions.  If the report is deficient in this regard, return the case to the VA examiner who produced the deficient report for further review and discussion.
 
6.  After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for a lung disorder, including tuberculosis.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


